DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s response dated January 18, 2022.  Claims 1-8, and 15-18 are cancelled.  Claims 10, 12, and 19 are amended.  Claims 9-14 and 19-23 are allowed.
Allowable Subject Matter
Claims 9-14 and 19-23 are allowable.
The following is an examiner’s statement of reasons for allowance: WAGNER teaches an enclosed cigarette preparation system that moves pre-rolled cones through stations (¶1203).  MAMOOJI teaches a cigarette preparation system with a pinching module.  Neither WAGNER nor MAMOOJI  disclose or teach an anvil component that slideably engages with blocks to achieve angles relative to the central bore.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726